DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the filing of 3/18/2021. Claims 1-6 are currently pending.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is the combination of a bag feeding device that folds and forms a plurality of side seal portions to form a packaging bag series, a conveying device that pulls the packaging bag series along a conveying path with a first grip, a guide rail, and a plurality of movers having second grips that run along the rail independently of one another and are driven by a magnet and electromagnet combination. The closest reference, Irmscher (US 2475617), discloses a bag feeding device that folds a web, a guide rail, and a plurality of movers comprising grips. However, Irmscher does not disclose a conveying device with a first grip or that the movers are driven independently of one another using a magnet and electromagnet combination. While pulling a web to convey the web is common and using movers independently driven by a magnet and electromagnet combination is known, for example by Sammons (US 2013/0152516 A1), it is not clear how Irmscher may be modified to arrive at the claimed invention without the benefit of hindsight gleaned from applicant’s specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
5/17/2022